

EXHIBIT 10.7(d)


SCHEDULE A TO EXHIBIT 10.7(a)


The following individuals entered into Executive Deferred Compensation Plans
with The Ohio Valley Bank Company identified below which are identical to the
Executive Deferred Compensation Plan, dated December 18, 2012, between Jeffrey
E. Smith and The Ohio Valley Bank Company filed herewith.


Name
 
Date of Executive Deferred Compensation Plan
     
Thomas E. Wiseman
 
December 18, 2012
     
Scott W. Shockey
 
December 18, 2012
     
Katrinka V. Hart-Harris
 
December 18, 2012

